UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4027
RAFAEL RAMIREZ-MAJARRO, a/k/a
Rafael Ramirez,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                           (CR-00-83-V)

                   Submitted: September 5, 2002

                      Decided: September 12, 2002

      Before MOTZ, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Danielle Bess Obiroah, MASON-WATSON, OBIORAH & SINGLE-
TARY, P.C., Charlotte, North Carolina, for Appellant. Robert J. Con-
rad, Jr., United States Attorney, Keith M. Cave, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.
2                 UNITED STATES v. RAMIREZ-MAJARRO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Rafael Ramirez-Majarro appeals his conviction on a guilty plea on
a charge of conspiracy to possess with the intent to distribute a quan-
tity of marijuana, in violation of 21 U.S.C.A. §§ 841(a)(1), 846 (West
1999). The district court accepted Ramirez-Majarro’s plea following
an extensive plea colloquy pursuant to Fed. R. Crim. P. 11, and ulti-
mately sentenced Ramirez-Majarro to eighty-seven months’ imprison-
ment, five years of supervised release, and a $100 special assessment.
Ramirez-Majarro now seeks to withdraw his guilty plea, claiming
ineffective assistance of counsel based on his attorney’s alleged fail-
ure to accurately determine his sentence before he entered into the
plea agreement.* For the reasons stated below, we affirm Ramirez-
Majarro’s conviction and sentence.

   As part of his written plea agreement, Ramirez-Majarro expressly
waived his right to appeal his sentence. While the waiver did not
apply to claims of ineffective assistance of counsel, such claims
should be raised by motion under 28 U.S.C. § 2255 (2000), in the dis-
trict court, and not on direct appeal, unless it "conclusively appears"
from the record that the defense counsel did not provide effective rep-
resentation. United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.
1991). We find that it does not conclusively appear from the face of

   *Specifically, while the terms of the plea agreement reflected an
agreement between Ramirez-Majarro and the government to a recom-
mended sentence of eighty-seven months, which was at the low end of
the guideline range into which he anticipated being placed, he was found
eligible for a safety valve reduction by the United States Probation office
which calculated Ramirez-Majarro’s guideline range to be seventy to
eighty-seven months. Hence, while he agreed to the eighty-seven month
sentence which ultimately was given him, he alleges he thought he was
agreeing to a sentence at the low end of the applicable guideline range,
not the high end.
                 UNITED STATES v. RAMIREZ-MAJARRO                   3
the record that Ramirez-Majarro’s defense counsel failed to provide
effective representation sufficient for this claim to be cognizable on
direct appeal, given the terms of the plea agreement, as well as
Ramirez-Majarro’s responses to the district court during his Fed. R.
Crim. P. 11 plea colloquy.

   Accordingly, we affirm Ramirez-Majarro’s conviction and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED